Title: From George Washington to James McHenry, 29 November 1786
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 29th Novr 1786

Your letters of the 18th by the Packet, & 19th by the Post, are both at hand—The Birds were landed yesterday. A Patridge died on the passage.
If Monsr Campion’s information is to be depended on, he had no letter from the Marquis de la Fayette or any other character

in France, for me; nothing confidential therefore could have been disclosed by the loss of his pocket book, unless it was deposited in your letter. His acct is, that he was ordered to repair to L’Orient with the Asses & Birds, from whence he & they were to be shipped by the Messrs Barauds. That the Marquis told him, letters should follow, and he supposes they will arrive in the French Packet.
By Monsr Campion I send the guinea you paid for his board; if there are any charges yet behind, I wish to be informed of them that they may be immediately paid. My sincere thanks are due to you, my dear Sir, for your kind attention to this business. Having received no intimation at, or previous to the arrival of Monsr Campion respecting the light in which he ought to be viewed, I thought it best to err on the safe side, and therefore took him to my table, where he has conducted himself with modesty & propriety.
Under full conviction that the Asses were never intended as a present, and that the Chinese Pheasants (instead of costing 16 Gu[inea]s a pair as the Baltimore paragraphist has anounced to the public) came from the Kings Aviary as a present to the Marquis for me (for so says Monsr Campion) I am concerned that such information should have been exhibited in a public gazette as appeared in the B. Pap. for it may be viewed as a contrivance to bespeak, what I should industriously have endeavoured to avoid, had I supposed it was so meant;—a present. Was this publication confined to Maryland, or even the United States there would not be so much in it; but as these paragraphs for want of other matter to fill a Paper, are handed from one to another, and ultimately get into the British & French Gazettes; the Marquis will entertain a queer idea of it, if nothing more is meant than what was promised, & expected—that is—to be the instrument through the medium of Adml de Suffran (Govr of the Island of Malta, or head of the Order) of procuring & forwarding them from that place to me. That he should have paid all the expences which attended the getting, and shipping them is beyond a doubt—It could not well be otherwise, as their procuration was a doubtful essay. As I have not however received a single line respecting these animals, I do not undertake to contradict the report, but think the evidence of it—the cost—&ca appears to have been too slight to hand it in

such a dress to the public. With sincere esteem & regard I am—Dear Sir Yr most Obedt & affecte Servant

Go: Washington

